



Exhibit 10.02




TIVO CORPORATION
TITAN EQUITY INCENTIVE AWARD PLAN
NOTICE OF RESTRICTED STOCK UNIT GRANT
TiVo Corporation (the “Company”) hereby grants you, %%FIRST_NAME%-%
%%LAST_NAME%-% (the “Participant”), Restricted Stock Units under the Titan
Equity Incentive Award Plan (the “Plan”). The date of this Notice of Restricted
Stock Unit Grant (“Notice”) is %%OPTION_DATE,'Month DD, YYYY'%-%. Subject to the
provisions of this Notice, the Restricted Stock Unit Grant Agreement (the
“Agreement”) and of the Plan, the features of the Restricted Stock Units are as
follows:
Number of Shares: %%TOTAL_SHARES_GRANTED,'999,999,999'%-%
Vesting Commencement Date: %%OPTION_DATE,'Month DD, YYYY'%-%
Vesting of Restricted Stock Units: The Restricted Stock Units will vest over a
four-year period according to the following schedule:
Twenty-five percent (25%) of the Restricted Stock Units shall vest on each
12-month anniversary of the Vesting Commencement Date, subject to Participant
continuing to be an employee, consultant, director or independent contractor of
the Company or one of its Subsidiaries through the applicable vesting date.
This equity grant shall not be subject to any acceleration pursuant to a Change
of Control Terms and Conditions Letter Agreement between you and the Company or
one of its subsidiaries (the “Letter Agreement”), if applicable. Furthermore, by
accepting this equity grant as consideration, you hereby agree that such Letter
Agreement and all benefits contained therein, if applicable, shall terminate in
its entirety upon the thirteenth (13th) month anniversary of the closing of the
acquisition of TiVo Inc. by Rovi Corporation (and your acceptance of this grant
shall be deemed your waiver of any further notice of such termination).
Issuance Schedule: Subject to any adjustment as set forth in the Plan or Section
11 of the Agreement, one share of Common Stock will be issued for each
Restricted Stock Unit that vests at the time set forth in Section 5 of the
Agreement.
Unless otherwise defined herein or in the Agreement, capitalized terms herein or
in the Agreement will have the defined meanings ascribed to them in the Plan.
The Company and Participant agree that the Restricted Stock Units described in
this Notice are governed by the provisions of the Agreement attached to and made
a part of this document. The Participant acknowledges receipt of this Notice and
the Agreement, represents that the Participant has read and is familiar with the
provisions in this Notice and the attached Agreement, and hereby accepts the
Restricted Stock Unit Grant subject to all of the terms and conditions set forth
in this Notice and the attached Agreement.
TiVo Corporation
 
Accepted by:
 
 
 




 
PARTICIPANT
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
Title:
President and CEO
 
Signature:
 
 
 
Address:
2 Circle Star Way
 
Date:
 
 
 
 
San Carlos, CA 94070
 
Address:
 
 
 



ATTACHMENTS:    Restricted Stock Unit Grant Agreement
TiVo Corporation Titan Equity Incentive Award Plan







--------------------------------------------------------------------------------







TIVO CORPORATION
TITAN EQUITY INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT GRANT AGREEMENT


THE RESTRICTED STOCK UNITS ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN.
ONLY CERTAIN PROVISIONS OF THE PLAN ARE INCLUDED IN THIS AGREEMENT. A COPY OF
THE PLAN IS ATTACHED TO THIS AGREEMENT AND SHOULD BE READ CAREFULLY.
1.    Grant of Restricted Stock Units. The Company hereby grants to Participant
a Restricted Stock Unit Grant for that number of units of Stock set forth in the
Notice. This award represents the right to be issued on a future date one (1)
share of Common Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 11 below) as
indicated in the Notice. As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company for Participant’s benefit the
number of Restricted Stock Units/shares of Common Stock subject to the award.
This award was granted in consideration of Participant’s services to the
Company.
2.    Leave of Absence. During any authorized leave of absence, the vesting of
the Restricted Stock Units shall be suspended after the leave of absence exceeds
a period of thirty (30) days.  Vesting of the Restricted Stock Units shall
resume upon Participant’s termination of the leave of absence and return to
service to the Company and/or its Subsidiaries.  The vesting schedule of the
Restricted Stock Units shall be extended by the length of the suspension.
3.    Non-transferability of Restricted Stock Units. The Restricted Stock Units
shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession. The
designation of a beneficiary does not constitute a transfer. Participant shall
not sell, transfer, assign, pledge or otherwise encumber the Restricted Stock
Units until all vesting requirements have been met.
4.    Stockholder Rights. Stock underlying Restricted Stock Units will not be
issued until the Restricted Stock Units have vested. A participant awarded
Restricted Stock Units shall have no rights as a Company stockholder with
respect to such Restricted Stock Units until such time as the Restricted Stock
Units have vested and Stock underlying the Restricted Stock Units has been
issued.
5.    Vesting and Earning of Restricted Stock Unit; Date of Issuance.
(a)If Participant remains in Continuous Service, then the Restricted Stock Units
shall vest and shares shall be issued as promptly as reasonably practicable
thereafter in accordance with the Notice. The issuance of shares in respect of
the Restricted Stock Units is intended to comply with Treasury Regulations
Section 1.409A-1(b)(4) and will be construed and administered in such a manner.
Subject to the satisfaction of the withholding obligations set forth in this
Agreement, in the event one or more Restricted Stock Units vests, the Company
shall issue to Participant one (1) share of Common Stock for each Restricted
Stock Unit that vests on the applicable vesting date(s) (subject to any
adjustment under Section 11 below). The issuance date determined by this
paragraph is referred to as the “Original Issuance Date”.


(b)If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur as promptly as reasonably practicable thereafter.


(c)The foregoing notwithstanding, in the event that Participant remains in
Continuous Service at the time a Corporate Transaction (as defined in the Plan)
occurs, the Board, or the board of directors of any corporation assuming the
obligations of the Company hereunder, shall either (a) assume the outstanding
Restricted Stock Units or make a substitution on an equitable basis of
appropriate Stock of the Company or of the merged, consolidated, or otherwise
reorganized corporation which will be issuable in respect to the shares of
Stock, or (b) provide that the Restricted Stock Units shall become immediately
vested with respect to all the units of the Restricted Stock Unit Grant.


(a)    The Committee has sole authority to determine whether and to what degree
the Restricted Stock Units have vested and been earned and shares are issuable
and to interpret the terms and conditions of this Agreement and the Plan.


6.    Termination of Employment. In the event that Participant’s Continuous
Service is terminated for any reason, including death or Disability, and
Participant has not yet vested all or part of the Restricted Stock Units
pursuant to the Notice and Section 5, then the Restricted Stock Units, to the
extent not vested as of Participant’s termination date, shall be forfeited
immediately





--------------------------------------------------------------------------------





upon such termination, and Participant shall have no further rights with respect
to the Restricted Stock Units that have not yet vested. In jurisdictions
requiring notice in advance of an effective termination of Participant’s
Continuous Service, Participant shall be deemed terminated upon the actual
cessation of providing services to the Company notwithstanding any required
notice period that must be fulfilled before a termination of Participant’s
Continuous Service can be effective under applicable laws. Participant expressly
acknowledges and agrees that the termination of Participant’s Continuous Service
shall result in forfeiture of the Restricted Stock Units to the extent the
Restricted Stock Units have not vested as of the date of his or her termination
of Continuous Service.
7.     Payment of Par Value. As a condition to the delivery to Participant of
the shares of Stock subject to the Restricted Stock Units after such units have
vested, Participant authorizes the Company to deduct from compensation due to
Participant from the Company or Participant’s employer, if different (the
“Employer”), an amount equal to the par value of the shares of Stock to be
issued hereunder. Such withholding shall be deducted from Participant’s
compensation payable on the Company’s or the Employer’s regularly scheduled
payroll date immediately prior to each vesting date of the Restricted Stock
Units, as set forth in the Notice and in this Agreement, unless otherwise
determined by the Committee. As of the date of this Agreement, the par value for
one share of the Company’s common stock is $.001.
8. Settlement of Restricted Stock Units. The Company shall not be obligated to
deliver any shares of Stock hereunder for such period as may be required by it
in order to comply with applicable federal or state statutes, laws and
regulations.
9.    No Acquired Rights. Participant agrees and acknowledges that:
(a)the Plan is discretionary in nature and that the Company can amend, cancel,
or terminate it at any time;


(b)the grant of the Restricted Stock Units under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants of any Restricted Stock Units or benefits in lieu of any Restricted Stock
Units, even if Restricted Stock Units have been granted repeatedly in the past
and regardless of any reasonable notice period mandated under local law;


(c)the value of the Restricted Stock Units is an extraordinary item of
compensation which is outside the scope of Participant’s employment contract, if
any;


(d)the Restricted Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating termination,
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, retirement benefits, or similar payments;


(e)the Restricted Stock Units shall expire upon termination of Participant’s
Continuous Service for any reason except as may otherwise be explicitly provided
in the Plan and this Agreement;


(f)the future value of the shares of Stock awarded under the Plan is unknown and
cannot be predicted with certainty;


(g)no claim or entitlement to compensation or damages arises from the
termination of the Restricted Stock Units or diminution in value of the
Restricted Stock Units or shares of Stock purchased under the Plan and
Participant irrevocably releases the Company from any such claim; and


(h)Participant’s participation in the Plan shall not create a right to further
employment with the Company and shall not interfere with the ability of the
Company to terminate Participant’s Continuous Service at any time, with or
without Cause.





--------------------------------------------------------------------------------





10.    Tax Withholding.
(a)Participant is responsible for, and by accepting the Restricted Stock Units
agrees to bear, all taxes of any nature, including withholding taxes, interest
or penalties arising out of the grant of the Restricted Stock Units, the vesting
of the Restricted Stock Units, the distribution of the shares underlying the
Restricted Stock Units, or the subsequent sale of the shares, that are legally
imposed upon Participant in connection with the Restricted Stock Units, and the
Company does not assume, and will not be liable to any party for, any cost or
liability arising in connection with such tax liability legally imposed on
Participant. The Company has not provided any tax advice with respect to the
Restricted Stock Units or the disposition of the shares. Participant should
obtain advice from an appropriate independent professional adviser with respect
to the taxation implications of any aspect of the Restricted Stock Units,
including the grant or vesting of the Restricted Stock Units or the subsequent
sale of any shares.


(b)In the event that the Company or the Participant’s Employer, including any
Subsidiary qualified to deduct tax at source, is required to withhold minimum
statutory withholding amounts (including in connection with income tax,
employment or payroll taxes, social security contributions or other similar
amounts, with such obligation in aggregate referred to herein as the “Tax
Items”) as a result of any event occurring in connection with the Restricted
Stock Units, the Employer will satisfy Tax Items by withholding, from the shares
to be delivered to the Participant upon vesting, a number of shares having an
aggregate fair market value sufficient to pay the Tax Items. The number of
shares withheld to satisfy the Tax Items will be rounded up to the nearest whole
share. Once the Tax Items have been satisfied by withholding a number of shares
for tax purposes, the Participant is deemed to have been issued the full number
of shares subject to the release tranche in this grant. The Participant shall
pay the Tax Items that the Company may be required to withhold if the Tax Items
cannot be satisfied by the means previously described. The Company has sole
discretion to require or permit the Participant to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising
withholding obligations. No shares will be issued unless and until satisfactory
arrangements (as determined by the Company) have been made by the Participant
with respect to the payment of any income and other taxes which the Company
determines must be withheld or collected with respect to such shares. By
accepting this award, Participant expressly consents to the withholding of
shares and to any additional cash withholding as provided for in this paragraph.


(c)Participant acknowledges and agrees that the ultimate liability for any
tax-related item legally due by Participant is and remains Participant’s
responsibility and that the Company and or the Employer (a) make no
representations nor undertakings regarding the treatment of any such tax items
in connection with any aspect of the Restricted Stock Units, including the grant
or vesting of the Restricted Stock Units, the distribution of the shares
underlying the Restricted Stock Units, or the subsequent sale of the shares
acquired from the Restricted Stock Units; and (b) do not commit to structure the
terms or any aspect of the Restricted Stock Units to reduce or eliminate the
Participant’s liability for such tax items. The Company may refuse to deliver
the shares if Participant fails to comply with Participant’s obligations in
connection with the satisfaction of the Tax Items.


11.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Committee (as such term is defined in the Plan), and the Committee shall have
all powers with respect to this Agreement as are provided in the Plan. Any
interpretation of this Agreement by the Committee and any decision made by it
with respect to this Agreement is final and binding.
12.    Adjustments Upon Changes in Capitalization. In the event of any change in
the outstanding Stock of the Company by reason of stock dividends,
recapitalization, mergers, consolidations, split-up, combinations or exchanges
of shares and the like, the number and kind of shares subject to the Restricted
Stock Units immediately prior to such event shall be appropriately adjusted by
the Board in accordance with the terms of the Plan, and such adjustment shall be
conclusive.
13.    Data Transfer. Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant's
personal data as described in this document by and among, as applicable, the
Employer or the Company, including any of its Subsidiaries, for the exclusive
purpose of implementing, administering and managing Participant's participation
in the Plan. Participant understands that the Company, its Subsidiaries and the
Employer hold certain personal information about Participant, including, but not
limited to, name, home address and telephone number, date of birth, social
security number (or other identification number), salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in Participant's favor for
the purpose of implementing, managing and administering the Plan (“Data”).
Participant understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Participant's country or elsewhere and that
the recipient country may have different data privacy laws and protections than
Participant's country. Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the Stock Plan
Administrator at the Company. Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Participant's participation
in the Plan, including any requisite transfer of such Data, as may be required





--------------------------------------------------------------------------------





to a broker or other third party with whom Participant may elect to deposit any
Shares acquired in connection with the Restricted Stock Units. Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage participation in the Plan. Participant may, at any time,
view Data, request additional information about the storage and processing of
the Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Stock Plan
Administrator in writing. Participant understands that refusing or withdrawing
consent may affect Participant's ability to participate in the Plan. For more
information on the consequences of refusing to consent or withdrawing consent,
Participant may contact the Stock Plan Administrator at the Company.
14.    Appendix. The Restricted Stock Units shall be subject to any special
provisions set forth in the Appendix for Participant’s country. Moreover,
if Participant relocates to one of the countries included in the Appendix during
the life of the Restricted Stock Units or while holding shares of Common Stock
acquired under the Plan, the special provisions for such country shall apply
to Participant to the extent the Company determines that the application of such
provisions is advisable or necessary in order to comply with local law or
facilitate the administration of the Plan. The Appendix constitutes part of this
Agreement.
15.    Entire Agreement; Amendment; Binding Effect; Governing Law; Plan
Controls. The Plan is incorporated herein by reference. The Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant's interest except by
means of a writing signed by the Company and Participant. The waiver by the
Company of a breach of any provision of this Agreement by Participant shall not
operate or be construed as a waiver of any subsequent breach by Participant.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective executors, administrators, next-of-kin,
successors and assigns. This Agreement is governed by the laws of the state of
Delaware. In the event of any conflict between the terms and provisions of the
Plan and this Agreement, the Plan terms and provisions shall govern. Capitalized
terms used but not defined in this Agreement have the meanings assigned to them
in the Plan. Certain other important terms governing this Agreement are
contained in the Plan.
16.    Notices. All notices and other communications of any kind which either
party to this Agreement may be required or may desire to serve on the other
party hereto in connection with this Agreement shall be in writing and may be
delivered by personal service or by registered or certified mail, return receipt
requested, deposited in the United States mail with the postage thereon fully
prepaid, addressed to the parties at their respective addresses set forth in the
Notice of Restricted Stock Unit. Service of any such notice or other
communication so made by mail shall be deemed complete on the date of actual
delivery as shown by the addressee’s registry or certification receipt or at the
expiration of the third (3rd) business day after the date of mailing, whichever
is earlier in time. Either party may from time to time by notice in writing
served upon the other as aforesaid, designate a different mailing address or a
different person to which such notices or other communications are thereafter to
be addressed or delivered.
17.    Compliance with Section 409A of the Code. This award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if Participant
is a “specified employee” (within the meaning set forth in Section
409A(a)(2)(B)(i) of the Code) as of the date of Participant’s “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h) and
without regard to any alternative definition thereunder), then the issuance of
any shares that would otherwise be made upon the date of the separation from
service or within the first six (6) months thereafter will not be made on the
originally scheduled date(s) and will instead be issued in a lump sum on the
date that is six (6) months and one day after the date of the separation from
service, with the balance of the shares issued thereafter in accordance with the
original vesting and issuance schedule set forth above, but if and only if such
delay in the issuance of the shares is necessary to avoid the imposition of
adverse taxation on Participant in respect of the shares under Section 409A of
the Code. Each installment of shares that vests is intended to constitute a
“separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).


RETAIN THIS AGREEMENT FOR YOUR RECORDS







